Citation Nr: 0114597	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-21 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
broken right wrist from 10 percent disabling.

2.  Entitlement to an increased rating for shin splints and 
pre-tibial fasciitis of the right leg from 10 percent 
disabling.

3.  Entitlement to an increased rating for shin splints and 
pre-tibial fasciitis of the left leg from 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
March 1993. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which reduced the veteran's ratings for residuals 
of a broken right wrist, shin splints and pre-tibial 
fasciitis of the right leg, and shin splints and pre-tibial 
fasciitis of the left leg, each from 10 percent to 
noncompensable or zero percent.  The veteran disagreed with 
the reductions and contended that he was entitled to 
increased ratings for his three service-connected 
disabilities.  In October 2000, the hearing officer at the RO 
restored the veteran's 10 percent ratings.  Accordingly, the 
only issues on appeal are increased ratings for residuals of 
a broken right wrist, shin splints and pre-tibial fasciitis 
of the right leg, and shin splints and pre-tibial fasciitis 
of the left leg, all from 10 percent disabling.  

Although the veteran initially indicated that he wanted a 
hearing before a member of the Board, at the veteran's 
September 2000 RO hearing, he acknowledged that the RO 
hearing satisfied his request for a hearing and that he no 
longer required a Board hearing.  Thus, the Board considers 
the request for a Board hearing to be withdrawn.  

The issues of increased ratings for shin splints and pre-
tibial fasciitis from 10 percent are addressed in the remand 
portion of this decision.





FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veteran's appeal for residuals of a broken 
right wrist  has been obtained by the RO.

2.  The veteran's right wrist disability is manifested by 
pain and tenderness consistent with limited range of motion; 
however, functional loss due to pain consistent with 
unfavorable ankylosis has not been demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected residuals of a broken 
right wrist have not been met. 38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5214, 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination for his joints in 
January 2000.  The examiner stated that the claims folder was 
not available.  The veteran stated that after the fall in 
service, he continued to have progressive pain, but that over 
a period of 2 to 3 years, he had regained his strength and 
mobility of the right wrist joint.  He stated that since his 
examination in May 1998, his right wrist had flared up and 
progressively gotten worse with weakness and pain 
particularly when he turned the wrist.  He reported that he 
did not have a good grip in the right hand as compared to the 
left.  He stated that the overuse of the wrist usually 
precipitated pain, and that this pain usually subsided with 
rest and elevation.  He stated that also had been using wrist 
braces for his right wrist, particularly when working.  He 
denied any history of further injury or surgery.  There was 
no history of dislocation or subluxation of the wrist joints.  
There was no history of inflammatory arthritis.  The veteran 
stated that he currently worked in a factory for insulation 
products for Ford Motor Company in Kentucky.  

Examination showed no apparent deformity, swelling, or edema.  
There was no tenderness on palpation.  Peripheral pulsation 
in the radial pulse was intact and was symmetrical to the 
left wrist.  The veteran stated that he was right handed.  
Range of motion testing showed that the veteran had normal 
range of motion with dorsiflexion from 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees, radial deviation from 0 
to 20 degrees, and ulnar deviation from 0 to 45 degrees.  
Review of 2 old x-rays showed that they were within normal 
limits and that there was no evidence of fracture of 
dislocation and no evidence of soft tissue or joint space 
abnormality.  It was noted that the veteran was scheduled to 
have right wrist surgery, and that an updated wrist x-ray 
would follow.  Diagnosis was that the veteran claimed that he 
had a fracture of his right wrist.  However, the examiner 
stated that the physical examination was unremarkable with 
normal range of motion, and that the evaluation of old x-rays 
showed no evidence of old wrist fracture.  

The veteran underwent a VA examination for his muscles in 
January 2000.  The examination did not consider the veteran's 
wrists.

The veteran was seen by Dr. C. M. in June 2000.  The veteran 
noticed increased pain in the right wrist area, particularly 
with lifting.  In addition, he had noticed progressive sleep 
disturbance, particularly when his pain was increased.  He 
was only taking Motrin as needed.  

Examination showed that there was no magnification of 
problems.  There was tenderness in the right wrist area 
laterally at the distal ulnar bone region with dysthesia of 
the dorsum of the right ring and 5th finger.  Sensation was 
within normal limits in the arms and legs.  He stated that he 
worked as a manufacturing associate and had done so since 
March 1998.  

Diagnoses were status post right wrist fracture, service 
connected with dysesthesia in the ulnar nerve distribution as 
well as tenderness and restricted range of motion of the 
wrist joint.  The examiner recommended an orthopedic 
consultation, a pain clinic assessment, 
physiotherapy/aquatherapy, over the counter medication of low 
grade analgesic and ibuprofen types; and a home exercise 
program.

The veteran was afforded a hearing before the RO in September 
2000, a transcript of which has been associated with the 
claims folder.  He testified that his wrist was very painful 
when he tried to rotate it, but that if he held it straight, 
it was alright.  He stated that he wore a support brace most 
days which provided some help.  He stated that someone at a 
VA facility had given him the brace.  He stated that he was 
treated at the VA hospital at Cooper Drive in Lexington, but 
had not been there since his last VA examination in January.  
He described the pain level as a 7 or 8 out of 10 after use, 
and a 5 out of 10 after rest.  He described a dullness in his 
wrist, and real sharp pain after rotating it.  He stated that 
he was not as physically active because of his wrist and 
legs.  He testified that he had a follow-up appointment with 
Dr. Gilbert.  

Analysis

Regarding the veteran's claim for an increased rating for his 
right wrist disability, the veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Notice letters have 
been sent to the veteran advising him that he should submit 
the names and addresses of doctors who had treated him for 
his condition.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran has been examined by the VA in 
connection with his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the duty to assist 
has been fulfilled, and there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 5103A).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).

Under Diagnostic Code 5215, a 10 percent rating may be 
assigned when palmar flexion of the major hand is limited in 
line with the forearm or when dorsiflexion of the major hand 
is less than 15 degrees.  There is no higher evaluation under 
this particular Diagnostic Code.  38 C.F.R. § 4.71a including 
Diagnostic Code 5215 (2000).

A 30 percent rating is assignable for favorable ankylosis of 
the wrist in 20 degrees to 30 degrees dorsiflexion under 
Diagnostic Code 5214.  38 C.F.R. § 4.71a including Diagnostic 
Code 5214 (2000).

After a full review of the record, the Board finds that the 
evidence of record is against the assignment of a rating in 
excess of 10 percent for the service-connected right wrist 
disability.  

The evidence is clear that the veteran has limitation of 
function of the right wrist.  In June 2000, Dr. C. M. wrote 
that the veteran had tenderness in the right wrist area 
laterally at the distal ulnar bone region with dysthesia of 
the dorsum of the right ring and 5th fingers.  The veteran 
has testified about the pain in his wrist and how he has to 
wear a wrist brace at work.  However, the veteran is already 
in receipt of the maximum rating based on limitation of 
motion of the right  wrist under Diagnostic Code 5215.  In 
order to assign a higher rating, the record must demonstrate 
that he is experiencing ankylosis of the right wrist.  To 
that extent, neither the VA examination report of January 
2000, nor the examination report from Dr. C. M. from June 
2000 shows that the veteran suffers from a functional loss 
due to pain consistent with ankylosis of the right wrist.  In 
the absence of such a finding, there is no basis for the 
assignment of a higher rating.  Accordingly, the claim for an 
increased rating is denied.

38 C.F.R. §§ 4.40 and 4.45 (2000) require it to consider the 
veteran's pain, swelling, weakness and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  The Court 
of Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by the veteran.  However, when a 
veteran is assigned the maximum disability evaluation under a 
limitation of motion diagnostic code, an increase based upon 
complaints of pain is not appropriate. Johnston v. Brown, 10 
Vet. App. 80 (1997).  As noted above, the veteran is already 
in receipt of the maximum rating for limitation of the right 
wrist under Diagnostic Code 5215.  Also, the evidence does 
not show that the veteran has functional loss equivalent to 
ankylosis of the right wrist.  Therefore, the veteran's claim 
for a disability rating in excess of 10 percent must be 
denied. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA orthopedic examination to determine the 
extent of the veteran's right wrist disability.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating from 10 percent for residuals 
of a broken right wrist must be denied.  Veterans Claims 
Assistance Act of 2000, Publ. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified 

at 38 U.S.C.A. § 5126); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an increased rating from 10 percent for 
residuals of a broken right wrist is denied.


REMAND

The veteran is service connected for bilateral shin splints 
and pre-tibial fasciitis.  Each leg was determined to be 10 
percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 
5099-5020.  Diagnostic Code 5020 is to be rated under 
limitation of motion of the affected part.  In this instance, 
the affected parts are the ankles and knees.

Accordingly, the veteran's limitation of motion of his legs 
due to pain from his knees and ankles must be considered.  
Specifically, in evaluating increased rating claims for 
musculoskeletal disabilities, the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (2000) 
or 38 C.F.R. § 4.45 (2000).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (2000) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims.  

The veteran was provided an examination for his legs 
(specifically for his muscles) in January 2000.  While the 
examiner commented that the veteran had normal range of 
motion of the knees and ankles, the examiner did not comment 
on whether the veteran had painful range of motion.  When the 
veteran was seen by Dr. C. M. in June 2000, she commented 
that the veteran had 140 degrees of flexion of both knees, 
but did not comment on whether there was painful motion 
during the range of motion testing.  Accordingly, the 
veteran's claim must be remanded for a VA examination in 
which the examiner measures the range of motion of the 
veteran's knees and ankles, and comments on how 
manifestations such as painful motion, weakness, 
incoordination, and fatigability limit functional ability and 
range of motion, including during flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's service-
connected disabilities of the right and 
left legs that have not already been 
associated with the claims folder.  

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected shin splints and pre-tibial 
fasciitis.  The examiner should provide 
diagnoses of all disorders of the 
veteran's right and left legs.  Such 
tests as the examining physician deems 
appropriate should be performed.  These 
tests should include a complete test of 
the range of motion of the veteran's 
right and left knees and ankles.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the range of motion of 
the veteran's right knee in terms of 
extension and flexion?

b.  What is the range of motion of 
the veteran's left knee in terms of 
extension and flexion?

c.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

d.  Does the veteran's left  knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

g.  What is the range of motion of 
the veteran's right ankle in terms 
of extension and flexion?

h.  What is the range of motion of 
the veteran's left ankle in terms of 
extension and flexion?

i.  Does the veteran's right ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

j.  Does the veteran's left ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

k.  Does pain significantly limit 
functional ability during flare-ups 
or when the right ankle is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

l.  Does pain significantly limit 
functional ability during flare-ups 
or when the left ankle is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

4.  The RO should readjudicate the 
appellant's claim regarding increased 
ratings for bilateral shin splints and 
pre-tibial fasciitis, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the 






matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

 



